Case 1:20-cr-00143-TSE Document 150-1 Filed 12/17/20 Page 1 of 4 PageID# 2489




                       Exhibit 1
             Case 1:20-cr-00143-TSE Document 150-1 Filed 12/17/20 Page 2 of 4 PageID# 2490
                                                                         - 1 of 3 -
FD-302 (Rev. 5-8-10)

                                                             UNCLASSIFIED//FOUO
                                                  FEDERAL BUREAU OF INVESTIGATION



                                                                                                                          Date of entry       02/14/2020



            A search warrant, issued by United States Magistrate Judge John F.
        Anderson on 02/10/2020, was executed at                   , McLean VA 22102
        on 02/12/2020. The search warrant was issued subsequent to a violation of
        18 U.S.C. 2252(a)(2), Distribution of Child Pornography.

             The search warrant was executed at approximately 6:05 a.m. by members of
        FBI Washington Field Office as well as Task Force Officers assigned to the
        FBI.

           The following people were inside of the residence,                                                                                               ,
        McLean VA 22102, at the time the search warrant was executed:



        Name:           ZACHARY SANDERS

        DOB:           02/16/1995



        Name:          RISA SANDERS

        DOB:                    /1957



        Name:          JAY SANDERS

        DOB:                    /1937



           The following personnel participated in the execution of the search
        warrant:


                                                                UNCLASSIFIED//FOUO

   Investigation on    02/12/2020           at   Washington, District Of Columbia, United States (In Person)

   File #   305I-WF-3222401                                                                                                  Date drafted    02/14/2020

   by   FORD CHRISTOPHER A
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
               Case
FD-302a (Rev. 5-8-10)   1:20-cr-00143-TSE Document 150-1 Filed 12/17/20 Page 3 of 4 PageID# 2491

                                              UNCLASSIFIED//FOUO
         305I-WF-3222401
                            (U) Execution of search at
Continuation of FD-302 of   Lane, McLean VA                          , On   02/12/2020   , Page   2 of 3




                                                         Name

          SA Christopher Ford
          SA Jeremy Obie
          SA Atraue Brown
          SA Nicole Ewing
          TFO Thomas Sullivan
          TFO Chris Rekas
          TFO John Spata
          OST David Mizrahi
          SA Lisa Franklin
          SA Danielle Schnur
          SA Alix Skelton
          SA Tonya Griffith
          TFO Blake Allbritton
          SA Ed Moschella
          SA Victoria Marsh
          SA Danielle Lockridge
          SA Emily Eckert
          SA Brian Kaiser
          SA Sean Clark
          SA Laura Calvillo
          SA Clark Burns
          SA Brian Costella
          SA Dylan Spinks
          TFO Nelson Rhone
          TFO Tim Palchak
          SA Nash Graham




              A copy of the warrant and a property receipt were left on the basement
         table with a copy of the FD-597 (Property Receipt). The evidence items were
         seized by SA Tonya Griffith. Investigating agents left the search location


                                              UNCLASSIFIED//FOUO
               Case
FD-302a (Rev. 5-8-10)   1:20-cr-00143-TSE Document 150-1 Filed 12/17/20 Page 4 of 4 PageID# 2492

                                              UNCLASSIFIED//FOUO
         305I-WF-3222401
                            (U) Execution of search at
Continuation of FD-302 of   Lane, McLean VA                          , On   02/12/2020   , Page   3 of 3




         at approximately 7:45 A.M.



               Digital 1-As contains the following:

         Search Warrant, FD-597 property receipt documenting seized items, sketch,
         and photo logs (both cards)for                   , McLean VA 22102.



         Physical 1-As contain the following:

              All of the above to include copies of both search warrant photos and
         consent to search for ZACHARY SANDERS' work vehicle,.




                                              UNCLASSIFIED//FOUO
